                            Case 3:20-cv-03982-LB Document 12 Filed 06/16/20 Page 1 of 4



                    1    Douglas J. Melton, Bar No. 161353
                         Shane M. Cahill, Bar No. 227972
                    2    LONG & LEVIT LLP
                         dmelton@longlevit.com
                    3    scahill@longlevit.com
                         465 California Street, 5th Floor
                    4    San Francisco, California 94104
                         Telephone:     (415) 397-2222
                    5    Facsimile:     (415) 397-6392

                    6    ATTORNEYS FOR ALL PLAINTIFFS
                    7
                                                        UNITED STATES DISTRICT COURT
                    8
                                                       NORTHERN DISTRICT OF CALIFORNIA
                    9
                                                            SAN FRANCISCO DIVISION
                  10

                  11

                  12     DEJA VU-SAN FRANCISCO, LLC; BIJOU-                  Case No. 3:20-cv-03982
                         CENTURY, LLC; SAN FRANCISCO
                  13     GARDEN OF EDEN, LLC; DEJA VU
                         SHOWGIRLS OF SAN FRANCISCO, LLC;                    PLAINTIFFS’ MOTION FOR
                  14                                                         ADMINISTRATIVE RELIEF TO FILE
                         GOLD CLUB-SF, LLC; DEJA VU                          EXCESS PAGES RE: PLAINTIFFS’
                  15     COLORADO SPRINGS, INC.; ROUGE                       MEMORANDUM OF POINTS AND
                         PORTLAND, LLC; DEJA VU SPOKANE,                     AUTHORITIES IN SUPPORT OF
                  16     INC.; DREAMGIRLS OF LAKE CITY, LLC;                 PLAINTIFFS’ EMERGENCY MOTION FOR
                         DEJA VU SEATTLE, LLC; DEJA VU LAKE                  TEMPORARY RESTRAINING ORDER AND
                  17     CITY, INC.; DREAMGIRLS OF TACOMA,                   PRELIMINARY INJUNCTION
                         LLC; AND DREAMGIRLS OF SEATTLE,
                  18     LLC.
                  19
                                         Plaintiffs,
                  20            v.

                  21     UNITED STATES SMALL BUSINESS
                         ADMINISTRATION; JOVITA CARRANZA,
                  22     ADMINISTRATOR OF THE SMALL
                  23     BUSINESS ADMINISTRATION, IN HER
                         OFFICIAL CAPACITY; AND THE UNITED
                  24     STATES OF AMERICA,
                         Defendants.
                  25
                                        Defendants.
                  26

                  27

                  28
LONG & LEVIT LLP
                                                                          - 1-
465 CALIFORNIA STREET,   PLAINTIFFS’ MOTION FOR ADMINISTRATIVE RELIEF TO FILE EXCESS PAGES RE: PLAINTIFFS’ MEMORANDUM OF POINTS
      5TH FLOOR            AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND
    SAN FRANCISCO,
   CALIFORNIA 94104                                              PRELIMINARY INJUNCTION
     (415) 397-2222
                             Case 3:20-cv-03982-LB Document 12 Filed 06/16/20 Page 2 of 4



                    1           NOW COME Plaintiffs Deja Vu-San Francisco, LLC; Bijou-Century, LLC; San Francisco
                    2    Garden of Eden, LLC; Deja Vu Showgirls of San Francisco, LLC; Gold Club-SF, LLC; Deja Vu
                    3
                         Colorado Springs, Inc.; Rouge Portland, LLC; Deja Vu Spokane, Inc.; Dreamgirls of Lake City,
                    4
                         LLC; Deja Vu Seattle, LLC; Deja Vu Lake City, Inc.; Dreamgirls of Tacoma, LLC; and
                    5
                         Dreamgirls of Seattle, LLC (collectively “Plaintiffs”), by and through their undersigned counsel
                    6

                    7    of record and pursuant to Civil L.R. 7-11, hereby move this Honorable Court to extend the page

                    8    limitation by 11 pages in regard to Plaintiffs’ forthcoming Memorandum of Points and

                    9    Authorities in Support of Plaintiffs’ Emergency Motion for Temporary Restraining Order
                  10     (“TRO”) and Preliminary Injunction, and state to this Honorable Court, in support thereof, the
                  11
                         following:
                  12
                                1.      Although they regret having to do so, based on the circumstances described below,
                  13
                         Plaintiffs feel that they have no choice but to file this page-extension request.
                  14

                  15            2.      The coronavirus pandemic currently plaguing the globe has spurred aggressive

                  16     Congressional action in the form of voluminous legislation amending broad sections of the United

                  17     States Code (the “Code”), which in turn triggered even greater volumes of Agency Regulation.
                  18
                                3.      The matter presented to this Honorable Court in Plaintiff’s forthcoming motion
                  19
                         requires a detailed analysis of the Coronavirus Aid, Relief, and Economic Security Act (the
                  20
                         “CARES Act”) and the recent amendments thereto. See Pub. L. 116-139. The CARES Act is a
                  21
                         335-page behemoth that amends sections of the United States Code spanning from Business and
                  22

                  23     Disaster Loans (15 U.S.C. § 636) to Confidential Health Information (18 U.S.C. § 1905).

                  24            4.      Moreover, Plaintiffs’ Motion requires a particularized examination of the
                  25     Administrative    Commentary      pertaining    to    several   sections   of   the   Small    Business
                  26
                         Administration’s (“SBA”) regulatory structure relating to eligibility requirements for both 7(a)
                  27

                  28
                                                                         -2-
LONG & LEVIT LLP         PLAINTIFFS’ MOTION FOR ADMINISTRATIVE RELIEF TO FILE EXCESS PAGES RE: PLAINTIFFS’ MEMORANDUM OF POINTS
465 CALIFORNIA STREET,
      5TH FLOOR            AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND
    SAN FRANCISCO,                                               PRELIMINARY INJUNCTION
   CALIFORNIA 94104
     (415) 397-2222
                             Case 3:20-cv-03982-LB Document 12 Filed 06/16/20 Page 3 of 4



                    1    business loans (15 U.S.C. § 636(a)) and 7(b) disaster loans (15 U.S.C. § 636(b)) found in 13
                    2    C.F.R. §§ 120.110, 123.201, 123.301, and 123.303.
                    3
                                5.      Further, Plaintiffs’ Motion requires providing this Honorable Court extensive
                    4
                         background information regarding previous litigation on the Paycheck Protection Program
                    5
                         portion of the CARES Act including the positions taken by the SBA in two separate suits and
                    6

                    7    subsequent appeals.

                    8           6.      Plaintiffs’ Motion attempts to summarize voluminous portions of the Federal

                    9    Register, numerous court documents and legal memoranda from four other jurisdictions, and
                  10     multiple portions of the Code of Federal Regulations. Plaintiff’s motion requires quoting portions
                  11
                         therefrom and weaving them throughout multiple complex administrative rule-making and
                  12
                         Constitutional challenges to 13 C.F.R. § 123.201(f). Simply put, connecting these dots in a logical
                  13
                         and concise way, while presenting Plaintiffs’ points and authorities, requires more pages than are
                  14

                  15     permitted by the Court’s Civil Local Rules.

                  16            7.      Additionally, Plaintiffs must address the Court’s reviewability of the SBA’s

                  17     regulations, the Administrative Procedures Act’s waiver of sovereign immunity, and Fed. R. Civ.
                  18
                         P. 65(c)’s bond requirements. To properly assert Plaintiffs’ arguments and in a cogent and
                  19
                         coherent manner while guiding the Court through the various newly amended portions of the
                  20
                         CARES Act, necessarily requires additional pages.
                  21
                                8.      Finally, pursuant to Civil L.R. 7-11(a), a stipulation could not be obtained for the
                  22

                  23     reasons set forth in the Declaration of Douglas J. Melton.

                  24            WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request this Honorable
                  25     Court grant leave to permit Plaintiff to file a 36-page brief in support of their forthcoming
                  26
                         Emergency Motion for Temporary Restraining Order and Preliminary Injunction.
                  27

                  28
                                                                         -3-
LONG & LEVIT LLP         PLAINTIFFS’ MOTION FOR ADMINISTRATIVE RELIEF TO FILE EXCESS PAGES RE: PLAINTIFFS’ MEMORANDUM OF POINTS
465 CALIFORNIA STREET,
      5TH FLOOR            AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND
    SAN FRANCISCO,                                               PRELIMINARY INJUNCTION
   CALIFORNIA 94104
     (415) 397-2222
                              Case 3:20-cv-03982-LB Document 12 Filed 06/16/20 Page 4 of 4



                    1    Dated: June 16, 2020                            LONG & LEVIT LLP

                    2

                    3                                                    By: /s/ Douglas J. Melton
                                                                            DOUGLAS J. MELTON
                    4                                                       SHANE M. CAHILL
                                                                            Attorneys for Plaintiffs Deja Vu-San
                    5                                                       Francisco, LLC; Bijou-Century, LLC; San
                                                                            Francisco Garden of Eden, LLC; Deja Vu
                    6                                                       Showgirls of San Francisco, LLC; Gold Club-
                                                                            SF, LLC; Deja Vu Colorado Springs, Inc.;
                    7                                                       Rouge Portland, LLC; Deja Vu Spokane, Inc.;
                                                                            Dreamgirls of Lake City, LLC; Deja Vu
                    8                                                       Seattle, LLC; Deja Vu Lake City, Inc.;
                                                                            Dreamgirls of Tacoma, LLC; and Dreamgirls
                    9                                                       of Seattle, LLC.
                  10                                                           BRADLEY J. SHAFER (MI P36604)*
                  11                                                           Brad@BradShaferLaw.com
                                                                               MATTHEW J. HOFFER (MI P70495)*
                  12                                                           Matt@BradShaferLaw.com
                                                                               ZACHARY M. YOUNGSMA (MI P84148)*
                  13                                                           Zack@BradShaferLaw.com
                                                                               SHAFER & ASSOCIATES, P.C.
                  14                                                           3800 Capital City Boulevard, Suite 2
                  15                                                           Lansing, Michigan 48906
                                                                               (517) 886-6560
                  16
                                                                               *Admission Pro Hac Vice Pending
                  17                                                           Attorneys for All Plaintiffs
                  18     4810-3845-5232 v.1.docx
                         4810-3845-5232, v. 1
                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                         -4-
LONG & LEVIT LLP         PLAINTIFFS’ MOTION FOR ADMINISTRATIVE RELIEF TO FILE EXCESS PAGES RE: PLAINTIFFS’ MEMORANDUM OF POINTS
465 CALIFORNIA STREET,
      5TH FLOOR            AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND
    SAN FRANCISCO,                                               PRELIMINARY INJUNCTION
   CALIFORNIA 94104
     (415) 397-2222
